 



Exhibit 10.1
AMENDED AND RESTATED ENGAGEMENT AGREEMENT
THIS AGREEMENT is made the 29th day of March 2007.

      BETWEEN:  
CONSOLIDATED WATER CO. LTD.,
   
a Cayman Islands company having its registered office at
   
Regatta Office Park, Windward 3, 4th Floor, West Bay Road
   
P.O. Box 1114, Grand Cayman KY1-1102, B.W.I.
   
(“the Company”)
   
 
AND:  
DAVID W. SASNETT
   
of 16254 SW 67th Court, Ft. Lauderdale, Florida 33331
   
(the “CFO”)

IT IS HEREBY AGREED:
Engagement

1.   Subject to satisfaction of the condition precedent in Clause 14, the CFO is
hereby engaged as Executive Vice President and Chief Financial Officer of the
Company from the 3rd day of June, 2006 to the 31st day of December, 2007 (the
“Term”) subject to the termination provisions set out in Clauses 20 and 21
hereof and to the extension provisions set out in Clause 23 hereof.   2.   The
CFO is a Director of the Company and, subject to re-election by the shareholders
from time to time, shall remain so, for the duration of this Agreement, upon the
same terms as other Executive Directors of the Company.

Remuneration

3.   The CFO’s remuneration will be US$155,000.00 per annum, payable monthly in
arrears (the “Base Salary”).   4.   In addition, during the Term of this
Agreement, the Company will pay the cost of providing medical insurance in the
United States, with coverage reasonably equivalent to that generally provided
for the Company’s Cayman Islands employees from time to time, for the CFO and
his immediate family.   5.   In addition, during the Term of this Agreement, the
Company will make all statutory payroll contributions required of employers in
the United States, including but not limited to FICA, Medicare, SUI, and WC in
respect of the CFO to the appropriate United States regulatory agencies as
mandated by applicable United States laws.

-1-



--------------------------------------------------------------------------------



 



6.   As of January 1st each year, the CFO’s Base Salary will be reviewed by the
Chief Executive Officer (“CEO”) who may grant an increase but shall not reduce
the CFO’s Base Salary below the level set out in Clause 3 hereof.   7.   If,
within 90 days of the 6th day of May 2006 in respect of the year 2006, and by
not later than March 31st in each calendar year commencing with the year 2007,
the CFO and the CEO have agreed to Performance Goals for that calendar year, and
if such Performance Goals are met for that year, then the Company shall pay to
the CFO a Performance Bonus for that year in an amount not less than 25% of the
sum of (i) the CFO’s Base Salary for that calendar year as adjusted by Clause 6
and (ii) an amount equal to in value to the compensation to which the CFO is
entitled (in ordinary shares or cash) under clause 8 for that calendar year. The
Board of Directors, in its sole and absolute discretion may determine to pay a
larger Performance Bonus. In any calendar year that all of the Performance Goals
are not met, the Board of Directors, in its sole and absolute discretion, may,
but shall not be obligated to, pay the CFO a Performance Bonus in an amount
determined by the Board of Directors. The Performance Bonus shall be paid
entirely in cash.       The Performance Bonus, if any, calculated as aforesaid
for a calendar year shall be paid not later than the following 28th February or
within 14 days of the first directors’ meeting of the Company for that following
year, whichever is later.   8.   Subject to the approval by the stockholders of
the Company, the Company will agree to issue for the purposes of this clause as
of the date hereof and on each subsequent anniversary of that date the number of
ordinary shares of the Company which is equivalent in value to US$40,000. Each
such tranche of shares will be registered in the CFO’s name quarterly in
increments of 12.5% over respective two year periods beginning on the date
hereof and on each anniversary of that date. If the stockholders of the Company
do not approve the issuance of ordinary shares for the purposes of this clause
by the date of the Company’s Annual General Meeting in 2007 or if no such
meeting is held in 2007, then, and until such time (if at all) as the
stockholders approve the issuance of ordinary shares for the purposes of this
clause, the Company will pay in cash to the CFO US$40,000 for each year of the
CFO’s employment and pro rata for part of a year (each such payment to be made
in arrear on an anniversary of the date hereof or on the date on which he leaves
the Company’s employment).       For purposes of this clause, the average of the
closing bid and asked prices of the ordinary shares on the principal market on
which such ordinary shares are traded for the five business days prior to 3rd
June 2006 and each subsequent anniversary of that date shall respectively be
used to determine the number of ordinary shares equivalent in value to
US$40,000.   9.   During the first calendar year of this Agreement, the Company
will provide the CFO with a monthly automobile expense allowance of US$700. This
monthly automobile allowance will increase on January 1 of each subsequent
calendar year by US$50 per month (or US$600 per year) during the term of this
Agreement.

-2-



--------------------------------------------------------------------------------



 



Responsibilities

10.   The CFO’s work will be performed mainly in South Florida, United States of
America.   11.   The CFO shall devote the whole of his business time and
attention to perform his duties hereunder and shall use his best endeavors to
promote the Company’s interests and welfare. These duties include responsibility
for certain administrative functions in the U.S and providing financial advice
and assistance to the CEO.       As Chief Financial Officer, the CFO will
generally provide strategic and operational direction to the Company’s financial
function and assist the Board and senior management in establishing financial
and operating strategic objectives and policies to ensure attainment of
corporate objectives.       In this regard, the CFO shall perform the duties
commonly performed by a Chief Financial Officer of a United States publicly
listed company which duties include, in conjunction with reasonable and
appropriate subordinate staff to be provided by the Company, the following:

  (a)   maintaining the accounts of the Company, its wholly-owned subsidiaries
and managed affiliates (collectively “the Group”);     (b)   managing
subordinate staff in the Group’s accounting and administrative departments;    
(c)   preparing all annual and quarterly financial reports to be filed with the
U.S. SEC in a timely manner, including financial statements and disclosures
included in management’s discussion and analysis;     (d)   preparing financial
information required for U.S. SEC or other regulatory agency filings relating to
the issue by the Company of debt and/or equity, including historical financial
data, pro forma financial statements, financial projections and other financial
data included in the filings;     (e)   liaising with the Group’s independent
accountants and internal auditors and the Company’s Audit Committee, and
promptly preparing and communicating all information requested by the
independent accountants, internal auditors and the Audit Committee during the
course of the annual audit, quarterly reviews, or any other review;     (f)  
preparing monthly management accounts and analytical analysis of monthly
performance versus projections and prior periods for presentation to management
and the Board of Directors;     (g)   preparing financial and other reports for
various government, local government and regulatory agencies as required in the
operating licences of the Group Companies,

-3-



--------------------------------------------------------------------------------



 



      and communicating that information to the CEO and the applicable
regulatory bodies;     (h)   monitoring Group compliance with debt security
documentation, contracts and Licenses and preparing bank covenant compliance
calculations for the Group, as required in the Company’s loan agreements, from
time to time, and communicating that information to the CEO and the applicable
banks;     (i)   preparing and maintaining the consolidated budget for the
Group;     (j)   assessing, establishing and maintaining the Group’s disclosure
controls and procedures (as defined in Rule 15d-15(e) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”);     (k)   assessing, establishing and
maintaining the Group’s internal control over financial reporting procedures (as
defined in Rule 15d-15(f) of the 1934 Act;     (l)   overseeing the supervision
of subordinate accounting and administrative personnel, including work
allocation, training, and problem resolution; evaluating performance and making
recommendations for personnel actions; motivating employees to achieve peak
productivity and performance;     (m)   maintaining the Company’s share
register, for all classes of shares, outstanding stock options, and warrants,
and liaising with the Company’s stock transfer agent; and     (n)   carrying out
all duties reasonably required of and assigned to him by the CEO, which he shall
discharge in accordance with directions of the CEO.

The CFO shall perform his duties under this Agreement during normal business
hours from Monday to Friday inclusive (save on bank holidays) but he accepts
that his duties, which include traveling on the Company’s business both within
the United States of America and abroad, may, from time to time, require work to
be undertaken on Saturdays, Sundays and bank and public holidays.
The CFO shall directly report to the CEO, diligently follow and implement all
management policies and decisions which the CEO communicates to him, prepare and
forward in a timely manner all reports and accountings requested by the CEO, the
Board of Directors, or any statutory body having regulatory authority over the
Company and/or its subsidiaries, and shall generally be responsible for the
Company’s financial management and administration functions.
Except when required to do so by law, the CFO shall not directly or indirectly
knowingly engage in any activities or work which are deemed by the Board to be
detrimental to the best interests of the Company.
The Company and the CFO will enter into an indemnification agreement identical
to that approved at the August 11, 2004 Annual General Meeting of the Company.

-4-



--------------------------------------------------------------------------------



 



12.   In case of inability to work due to illness or injury, the CFO shall
notify the Company immediately and produce a medical certificate for any absence
longer than ten working days.   13.   The CFO is entitled to up to ten (10) days
sick leave per year without a medical certificate.   14.   This Agreement is
conditional upon the CFO undergoing a medical examination in such form as is
usual and customary in the Cayman Islands or the United States, the results of
which must demonstrate to the CEO’s satisfaction that the CFO is capable of
performing the responsibilities set forth in Clauses 10 and 11. The Company will
meet the cost of such medical examination, or any amounts not covered by the
CFO’s health insurance plan.

Holidays

15.   The CFO is entitled, during every calendar year to the following holidays
during which his remuneration will continue to be payable:

  (a)   all public holidays in the United States of America but not in the
Cayman Islands unless the CFO is in the Islands on Company business over a
Cayman public holiday, and     (b)   four (4) weeks vacation to be taken at a
time to be approved by the CEO.

Reimbursement of Expenses/Fees Earned

16.  (a)   All expenses for which the CFO claims reimbursement shall be in
accordance with any policies established by the Company from time to time and
shall be within the operating budgets approved by the Board of Directors. The
Company shall reimburse the CFO for the costs incurred by the CFO in his
performance of his duties and responsibilities under this Agreement upon
production of the necessary vouchers or, if he is unable to produce vouchers, on
the CFO proving, to the CEO’s satisfaction, the amount he has spent for those
purposes.

  (b)   All fees and payments received by the CFO for or in relation to acting
as director or officer of a subsidiary or affiliate of the Company shall be the
property of the Company and the CFO shall account to the Company for the same.

Non-Competition

17.   The CFO agrees, as a separate and independent agreement, that he will not
during any period for which he has been remunerated hereunder, whether for his
own account or for the account of any other person, firm or company, either
alone or jointly with or as

-5-



--------------------------------------------------------------------------------



 



    manager, agent for or employee of or as consultant to any person, company or
firm, directly or indirectly, carry on or be engaged or concerned or interested
in any person firm or entity who conducts business identical to or similar to
that conducted by the Group in any jurisdiction in which the Group carries on
business (whether directly or indirectly).

Company Information, Documents, Confidentiality, and Non-Solicitation

18. (a)   All information, documents, books, records, notes, files, memoranda,
reports, customer lists and other documents, and all copies of them, relating to
the Group’s business or opportunities which the CFO keeps, prepares or conceives
or which become known to him or which are delivered or disclosed to him or
which, by any means come into his possession, and all the Group’s property and
equipment are and will remain the Group’s sole and exclusive property both
during the term of this Agreement and after the termination or expiration
thereof;

  (b)   If this Agreement is terminated for any reason, or if the Company at any
time requests, the CFO must promptly deliver to the Company the originals and
all copies of all relevant documents that are in his possession, custody or
control together with any other property belonging to the Group, provided,
however, that should the CFO require access to copies of such documents for any
reasonable purpose, the Company shall provide the same at his request;     (c)  
The CFO shall not, at any time during the Term of this Agreement or within one
year after its termination or expiration, either for his own account or for the
account of any other person, firm or company, solicit, interfere with or
endeavor to entice away from the Group any person, firm or company who, at any
time during the currency of this Agreement were employees, customers or
suppliers of or were in the habit of dealing with the Group.

19.   Except where such information is a matter of public record or when
required to do so by law, the CFO must not, either before or after this
Agreement ends, disclose to any person any information relating to the Group or
its customers of which he becomes possessed while acting as the CFO.

Termination

20.   At the option of the Company, this Agreement shall terminate and, except
to the extent previously accrued, all rights and obligations of both parties
under it shall cease if the CFO:

  (a)   dies; or     (b)   is adjudicated bankrupt or makes any arrangement or
composition with his creditors; or     (c)   is convicted of any felony (whether
or not relating to the Company or its subsidiaries or affiliates).

-6-



--------------------------------------------------------------------------------



 



21. (a)   The Company may terminate this Agreement forthwith if the CFO
knowingly commits any act or omission that could reasonably be expected to
result in material harm to the business or reputation of the Company or any of
its subsidiaries or affiliates, which failure and/or conduct continues
un-remedied for ten (10) days after written notice from the CEO to the CFO
setting forth in reasonable detail a description of such conduct, and, except to
the extent previously accrued, all rights and obligations of both parties under
this Agreement shall cease.

  (b)   If through physical or mental illness, the CFO is unable to discharge
his duties for sixty (60) successive days, as to which a certificate by any
doctor appointed by the Company will be conclusive, then

  1.   the CFO will be relieved of his duties, his salary reduced to US$1,000.00
per annum and his bonus entitlement suspended, but     2.   the Company will
continue to pay the full cost of providing medical insurance for the CFO and his
wife and minor children,

      until the CFO is able once again to resume his duties in full.         If
this incapacity continues for a period of one year (including the 60-day period
referred to above) the CFO’s employment will be deemed to have been terminated
by mutual consent at the expiration of that period.     (c)   The CFO may give
six (6) months written notice of termination to the Company and if he does so,
this Agreement shall terminate at the expiration of that period and, except to
the extent previously accrued, all rights and obligations of both parties under
it shall cease.

22.   If this Agreement is terminated by the CFO in accordance with Clause 21(c)
or by the Company in accordance with Clause 21(a) , all unvested ordinary shares
issuable to the CFO pursuant to Clause 8 shall be forfeited by the CFO. If this
Agreement is otherwise terminated or in the event of a Change in Control, as
defined below, during the term of this Agreement, all unvested ordinary shares
issuable to the CFO pursuant to Clause 8 shall vest immediately.       If there
is a Change of Control of the Company, then the CFO, at his option, may
terminate this Agreement upon one-hundred and twenty (120) days’ prior written
notice (“Notice Period”) to the Company after the Change in Control. In such
event, the Company shall pay the CFO on the last business day of the Notice
Period in cash in one lump sum an amount equal to three times the CFO’s
then-current Base Salary. The parties agree that this paragraph is subject to
modification if required by the final regulations to be issued under
Section 409A of the United States Internal Revenue Code.

-7-



--------------------------------------------------------------------------------



 



For the purposes of this Agreement, a “Change of Control” shall be deemed to
have taken place if: (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, publicly
announces that such person or group has become the beneficial owner of more than
50% of the combined voting power (“Controlling Voting Power”) of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company and (ii) the persons who were directors of the Company
before such event shall cease to constitute a majority of the Board of Directors
of the Company, or any successor to the Company, as the direct or indirect
result of any person or group acquiring Controlling Voting Power.
Extension

23.   On or before August 31st of each year during the Term of this Agreement
(or any extension thereof), the CEO shall determine whether to extend the Term
of this Agreement, and if the CEO so determines, the term of this Agreement
shall be extended such that the term shall continue for two (2) years from
January 1st of the next following year.       In the event that the CEO
determines not to extend the Agreement in any year, the Term of this Agreement
shall expire on December 31st of that year and the Company, on that latter date,
shall pay to the CFO, in cash, a severance payment equal to the CFO’s Base
Salary for that year as adjusted by Clause 6.

Notices

24.   Any notice to be served under this Agreement must be in writing and shall
be deemed to be duly served if it is handed personally to the Secretary of the
Company or to the CFO as the case may be, or if it is sent by registered post to
the address at the head of this Agreement. A notice sent by post shall be deemed
to be served on the third day following the date on which it was posted.

Previous Agreements Superseded

25.   This Agreement supersedes all prior contracts and understandings between
the parties save that benefits earned or accrued under prior contracts shall not
be extinguished or affected.

Waiver

26.   No change or attempted waiver of any of the provisions hereof shall be
binding unless in writing and signed by the party against whom it is sought to
be enforced.

Severability of Provisions

27.   Whenever possible, each provision of this Agreement must be interpreted in
such manner as to be effective and valid. If any provision of this Agreement or
the

-8-



--------------------------------------------------------------------------------



 



    application of it is prohibited or is held to be invalid, that prohibition
or invalidity will not affect any other provision, or the application of any
other provision which can be given effect without the invalid provision or
prohibited application and, to this end, the provisions of this Agreement are
declared to be severable.

Headings

28.   The headings herein are included for convenience only and have no legal
effect.

Applicable Law and Jurisdiction

29.   This Agreement shall be construed and the legal relations between the
parties determined in accordance with the laws of the Cayman Islands to the
jurisdiction of the courts of which the parties hereby agree to submit. The CFO
appoints Gerard Pereira (“the Process Agent”) whose address at the date of this
Agreement is The Regatta Office Park, Windward Three, 4th Floor, West Bay Road,
P.O. Box 1114, Grand Cayman KY1-1102, Cayman Islands his agent in the Cayman
Islands to receive on his behalf service of copies of the summons and complaint
and any other process which may be served in any action or proceeding under this
Agreement. Such service may be made by personally serving the Process Agent at
the Process Agent’s above address, with a copy to the CFO at his address above,
and the CFO irrevocably authorizes and directs the Process Agent to accept such
service on his behalf.

Amendment and Restatement

30.   This Agreement amends and restates the Agreement between the parties dated
the 6th day of May 2006 relating to the same subject matter.

             
EXECUTED for and on behalf of
    )     CONSOLIDATED WATER CO. LTD.
CONSOLIDATED WATER CO. LTD.
    )      
By:
    )      
In the presence of:
    )      
 
    )      
 
    )      
/s/ David Sasnett
    )     /s/ Frederick W. McTaggart
 
Witness
         
 
 
EXECUTED by DAVID SASNETT
    )      
In the presence of:
    )      
 
    )      
 
    )      
 
    )      
/s/ Frederick W. McTaggart
    )     /s/ David Sasnett
 
           
Witness
          DAVID SASNETT

-9-